                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      No. 5:04-CR-356-lF


 UNITED STATES OF AMERICA,                       )
                                                 )
                v.                               )
                                                 )           REASSIGNMENT ORDER
 MARVIN WILBERT POWELL,                          )
           Defendant.                            )




       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Terrence W. Boyle, Chief United States

District Judge, for all further proceedings. Senior United States District Judge James C. Fox is no

longer assigned to the case. All future documents shall reflect the revised case number of 5:04-

CR-356-lBO.



       SO ORDERED. This the 12th day of June, 2019.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
